DETAILED ACTION

Claim Objections
Claim 1  objected to because of the following informalities:  
Claim 1, line 6, “computer program” should be changed to -- computer program;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJIMAKI et al (US 2010/0142094) in view of Katsumata et al (US 6,377,411).
As to claim 1, FUJIMAKI et al teaches a device adapted to generate electrical energy, the device comprising:
paragraph [0128]...the various modules of the systems described herein can be implemented as software applications, hardware and/or software modules, or components on one or more computers, such as servers. While the various modules are illustrated separately, they may share some or all of the same underlying logic or code);
 a disk module (paragraph [0051]...magnetic disk device (hard disk drive: HDD)...HDD 100 comprises a housing 101) comprising a digital data storage disk (paragraph [0051]... magnetic disk (recording medium) 103), the disk having a mass and presenting a surface, the disk module coupled with central processing unit and adapted to spin the disk (paragraph [0065]...the flow direction is the same as a clockwise rotation direction 109 in the magnetic disk 103 of FIG. 1. The air flow direction is the same in FIGS. 19A to 21 described below) as directed by the central processing unit;
a memory storing the software-encoded computer program (paragraph [0128]...the various modules of the systems described herein can be implemented as software applications, hardware and/or software modules, or components on one or more computers, such as servers. While the various modules are illustrated separately, they may share some or all of the same underlying logic or code);
 an MR element (paragraph [0058]...the magnetic head slider illustrated in FIG. 4 comprises a reproducing head module 34 including an MR element 33) positioned sufficiently close to the surface to support generation and capture of gravito-magnetic energy (paragraph [0067]... FIG. 7 is a cross sectional schematic view illustrating a behavior of the pitching vibration having a vibration node near the gravity center of the magnetic head slider. When the magnetic disk is running, the magnetic head slider 1 flies in a inclined state with the magnetic head 22 side getting close to a magnetic disk 53, by an air flow 40 generated by the rotation of the magnetic disk 53); and
wherein the disk module is coupled with both the disk and the MR element, the central processing unit adapted to position the MR element at a displacement from paragraph [0051]...a magnetic disk 103 mounted on a spindle motor 102 and a head gimbal assembly 104, on which a magnetic head slider 108 is mounted, facing the magnetic disk 103 are arranged in the housing 101. The head gimbal assembly 104 including the magnetic head slider 108 is fixed to the top end of a carriage arm 106 swingably around a shaft 105. The carriage arm 106 is swingably driven by an actuator 107, and the magnetic head slider 108 is positioned to a desired recording track on the magnetic disk (recording medium) 103. By doing so, the magnetic head slider 108 can write information to the magnetic disk 103 or read information from the magnetic disk 103) and direct the disk module to spin the disk at a sufficient relative speed to enable the MR element to generate electrical energy derived from gravito-magnetic energy caused by the relative movement of the surface of the disk and the MR element (paragraph [0067]...a cross sectional schematic view illustrating a behavior of the pitching vibration having a vibration node near the gravity center of the magnetic head slider. When the magnetic disk is running, the magnetic head slider 1 flies in a inclined state with the magnetic head 22 side getting close to a magnetic disk 53, by an air flow 40 generated by the rotation of the magnetic disk 53.; paragraph [0102]... The flying height of the magnetic head slider in the magnetic disk device including the magnetic head slider of the experimental example 1 is calculated. The diameter of the magnetic disk is 70 mm. The magnetic head slider is arranged at a radius of 27.3 mm. The rotational speed of the magnetic disk is 15,000 rpm).
FUJIMAKI et al fails to explicitly show/teach an energy reception element, the energy reception element electrically coupled with the MR element and adapted to receive electrical energy sourced from the MR element.
	However, Katsumata et al figures 5 - 8 shows/teaches an energy reception element (34 ; column 7, lines 5 – 15...the head IC 34 has a first MR terminal 101, a second MR terminal 102, a first power supply terminal 105, a second power supply terminal 106, a bias current terminal 107, and a read output terminal 108. The head IC 34 has an MR protection circuit 201, a differential input type of read amplifier circuit 202, and a resistor 203 built in. The MR protection circuit 201 is adapted to protect the MR element 321 in the MR head 32 from electrostatic breakdown, and the resistor 203 serves as an adjust circuit for balancing (adjusting) the input impedance of the read amplifier circuit 202), the energy reception element electrically coupled with the MR element (321) and adapted to receive electrical energy sourced from the MR element (column 9, lines 1 – 15...FIG. 6, the MR element 321 has its ends connected through the first and second MR terminals 101 and 102 and the MR protection circuit 201 to the read amplifier circuit 202. The read amplifier circuit 202 amplifies a read signal from the MR element 321 and provides the amplified read signal to the output terminal 108. The bias current terminal 107 is supplied with a bias current from the control IC 53 over the main FPC 56 and the relay FPC 70. This bias current is supplied to the MR element 321 through the MR protection circuit 201 and the first MR terminal 101 and then returns to the second power supply V2 through the second MR terminal 102, the MR protection circuit 201, and the constant current source 204. The supply voltage is supplied from the control IC 53 through the main FPC 56, the relay FPC 70, and the first and second power supply terminals 105 and 106).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for FUJIMAKI et al’s energy reception element to be electrically coupled with the MR element and adapted to receive electrical energy sourced from the MR element, as in Katsumata et al for the purpose of avoiding electrostatic breakdown of a magnetic head.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJIMAKI et al (US 2010/0142094) in view of Katsumata et al (US 6,377,411) and in further view of Kouru et al (US 2017/0118301).
As to claim 2, FUJIMAKI et al teaches the software-encoded computer program (paragraph [0128]...the various modules of the systems described herein can be implemented as software applications, hardware and/or software modules, or components on one or more computers, such as servers. While the various modules are illustrated separately, they may share some or all of the same underlying logic or code).
FUJIMAKI et al and Katsumata et al fails to explicitly show/teach that the software-encoded computer program at least partially includes a cryptocurrency mining process.
However, Kouru et al teaches a software-encoded computer program (paragraph [0006]...transaction server may be configured to receive initial transaction data (e.g., transaction sender and receiver data) from an integrated software component executing within a host software application on a transaction client device (e.g., a mobile device)) at least partially includes a cryptocurrency mining process (paragraph [0038]... certain computing devices and servers in a cryptocurrency network 100 may function as miner systems that are configured to perform complex mathematical operations in order to produce new cryptocurrency. Thus, various client devices 106, servers 102, and/or external systems 110 may be implemented as cryptocurrency miners. In some cases, these devices/systems may include specialized hardware and software designed for cryptocurrency mining, such as application-specific integrated circuits (ASICs) that are specifically designed and configured for cryptocurrency mining and/or specialized cryptocurrency mining software. In some cases, specialized cryptocurrency mining software may be used to allow collaboration between multiple different devices/systems which may function as a mining pool).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for FUJIMAKI et al’s software-encoded computer program is at least partially includes a cryptocurrency mining process, as in Kouru et al, for the purpose of receiving and handling secure transfers between devices at different locations or domains within electronic transfer networks. It would have been an obvious matter of design choice for the software-encoded computer program to be at least partially includes a cryptocurrency mining process, .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJIMAKI et al (US 2010/0142094) in view of Katsumata et al (US 6,377,411) and in further view of Albrecht et al (US 6,118,632).
As to claim 3, FUJIMAKI et al teaches a device adapted to generate electrical energy, the device comprising: an MR element (paragraph [0058]...the magnetic head slider illustrated in FIG. 4 comprises a reproducing head module 34 including an MR element 33).
FUJIMAKI et al and Katsumata et al fails to explicitly show/teach that the MR element is applied to locate and detect a pattern of bumps on the surface of the disk, whereby a private key is derived from a binary representation of the detected pattern of bumps.
However, Albrecht et al teaches a MR element is applied to locate and detect a pattern of bumps on the surface of the disk (column 4, lines 55 – 67... direct image recognition of the coded laser marks could be performed using an image magnifying system. In another embodiment, MR read head temperatures can be used to sense a disk ID pattern of marks. Generally, baseline shifts that occur as the result of MR head temperature changes induced by passing over topographic features are filtered by ARM electronics. However, for purposes of reading the disk ID, this filtering is turned off and the baseline shift associated with MR head passing of the laser written bump or other topographic feature is sensed), whereby a private key is derived from a binary representation of the detected pattern of bumps (column 4, lines 1 – 35...computer controlled laser is used to create the bumps in the CSS zone. The pattern in which the bumps are created encodes the desired 32. The disk(s) are then progressively assembled into a functional disk drive using conventional techniques 33. The identifier(s) can be read at any convenient point during the manufacturing process and/or use of the completed disk drive. It is particularly convenient to read the identifiers at the station where the disks are formatted after being included in the drive. At the formatting station the identifier can be read using a specific Harmonic Ratio Flyheight (HRF) tester that detects changes of flying height associated with the read head on the slider passing across a laser bump within the CSS zone 34. The design and use of an HRF tester is known to those skilled in the art and does not form a part of this invention. A local fly height change caused by passing over a bump results in a change in the spectral content of the readback pulses sensed by the read head. A bump is detected by sensing the changes in harmonic ratios in the readback signal. Each bump is reflected as a change in flying height. From the stream of digital values read from the tester, a disk identifier (ID) can easily be decoded)
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for FUJIMAKI et al’s MR element to be applied to locate and detect a pattern of bumps on the surface of the disk, whereby a private key is derived from a binary representation of the detected pattern of bumps, as in Albrecht et al, for the purpose of identifying information on magnetic disks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2122